—Appeals by the defendant (1) from a judgment of the County Court, Westchester County (Murphy, J.), rendered January 20, 1994, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), assault in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated April 4, 1995, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Ordered that the judgment and order are affirmed.
The defendant failed to demonstrate that there was ineffective assistance of counsel since "the evidence, the law, and the circumstances * * * viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147).
Moreover, contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in failing to sua sponte order a further psychiatric examination pursuant to CPL article 730 to ascertain his competency to stand trial (see, People v Gensler, 72 NY2d 239, cert denied 488 US 932; People v Greco, 177 AD2d 648; People v Picozzi, 106 AD2d 413).
The defendant’s remaining contentions are without merit. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.